DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites “[a] computer readable recoding medium . . .” (“CRM”).  The broadest reasonable interpretation of a CRM includes propagating electrical or electromagnetic signals or carrier waves.  Such signals or waves are not one of the four statutory categories.  Therefore, the claim fails the first step of the two-step test for subject matter eligibility.  (MPEP 2106.03 I. and II.)
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art does not teach or suggest a system for providing an integrated projection service of a plurality of smart devices in a vehicle and including a head unit, wherein the system comprises the head unit having:

a controller configured to control approval when smart devices make a request for connection to enable wired or wireless data communication, to search for a service to be provided by a corresponding smart device, to integrate a plurality of service lists retrieved by each of the smart devices, and to list priorities for respective services to be provided in the vehicle;
a transmission/reception unit connected to the controller and configured to receive a signal to request enabling wired or wireless data communication of the smart devices; and a display unit connected to the controller and configured to display priorities for the respective listed services according to control of the controller.
Regarding Claim 4, the prior art does not teach or suggest a method of providing an integrated projection service of a plurality of smart devices in a vehicle, the method including:
making a request to a head unit of the vehicle for connection to enable wired or wireless data communication using Wi-Fi wireless communication technology provided in the vehicle, by at least a smart device positioned in the vehicle; and
approving, by the head unit, connection of a smart device, searching, by the head unit, for service information to be provided by each smart device, and listing, by the head unit, retrieved services to be integrated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent 10,349,457 B1 to Oh et al. discloses a method for connecting multiple devices in a vehicle, but does not disclose the above.
United States Patent Application Publication 2019/0104385 A1 to Bednar et al. discloses a method of controlling wireless access in a vehicle, but does not disclose the above.
United States Patent Application Publication 2017/0195325 A1 to Yamamoto discloses managing the connection of smart devices with a head unit, but does not disclose the above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        04/20/2021